DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 31-33 and 38-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duggal (US 9,969,837) and further in view of Frigo (US 5,034,427) and https://www.sigmaaldrich.com/US/en/product/aldrich/481939. 
Duggal is directed to microcellular foams having applicability as tire fillers (Column 8, Lines 35-40).  Duggal further teaches that such foams comprise a polyisocyanate compound, a polyol (isocyanate reactive material, and a chain extender (Column 1, Lines 12+ and Column 5, Lines 55+). 
In terms of the polyol, Duggal fails to specifically teach the use of a hydroxyl functionalized or amine functionalized polysiloxane.  However, a fair reading of Duggal suggests 
Lastly, regarding claim 31, a polydimethylsiloxane diol is seen to correspond with the claimed material (directly analogous to the material taught by Applicant in Paragraph 49 of the original disclosure).    https://www.sigmaaldrich.com/US/en/product/aldrich/481939 is further provided to evidence the general structure of polydimethylsiloxane diols (the term diol refers to compounds that have a pair of hydroxyl groups).         
	With respect to claim 32, Duggal teaches polyisocyanates in accordance to the claimed invention (Column 4, Lines 55+).
	Regarding claims 33 and 38, Duggal teaches the inclusion of at least one isocyanate reactive compound (e.g. polyols) and such encompasses a wide variety of compositions that would satisfy the broad range of the claimed invention (Column 16, Lines 10-13).  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed loadings.

	Regarding claim 41, Duggal suggests the use of amine terminated compounds and hydroxyl and such would be fairly applicable to any of the isocyanate reactive compounds.
	As to claim 42, Duggal teaches the use of oils (Column 8, Lines 52+).
	With respect to claim 43, Duggal teaches the inclusion of blowing agents (Column 9, Lines 15+).       
Allowable Subject Matter
Claims 34-37 and 44-50 are allowed.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 31-33 and 38-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer 
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        July 16, 2021